354 U.S. 515 (1957)
UNITED STATES
v.
LOUISIANA.
No. 11, Original.
Supreme Court of United States.
Argued April 8, 1957.
Decided June 24, 1957.
ON MOTIONS OF THE UNITED STATES FOR JUDGMENT AND OF LOUISIANA FOR LEAVE TO TAKE DEPOSITIONS.
Solicitor General Rankin argued the cause for the United States, Plaintiff. With him on the brief were Attorney General Brownell, Oscar H. Davis, John F. Davis, George S. Swarth and Fred W. Smith.
Jack P. F. Gremillion, Attorney General, W. Scott Wilkinson, Special Assistant Attorney General, and Victor A. Sachse argued the cause for the State of Louisiana, defendant. With them on the brief were Edward M. Carmouche and John L. Madden, Special Assistant Attorneys General, Bailey Walsh, Hugh M. Wilkinson and Marc Dupuy, Jr.
By leave of the Court, 353 U.S. 980, Price Daniel, Governor, Will Wilson, Attorney General, James H. Rogers, Assistant Attorney General, and J. Chrys Dougherty filed a brief for the State of Texas, as amicus curiae, urging that the Court's decision in this case should be limited to the State of Louisiana.
PER CURIAM.
The Court has before it the motions of the United States for judgment and of Louisiana for leave to take depositions. As a result of its consideration of these matters, including the representations made by the State of Texas in its amicus curiae brief, the Court is of the opinion that the issues in this litigation are so related to *516 the possible interests of Texas, and other States situated on the Gulf of Mexico, in the subject matter of this suit, that the just, orderly, and effective determination of such issues requires that they be adjudicated in a proceeding in which all the interested parties are before the Court.
Accordingly, to that end, the Court, acting pursuant to Rules 9 (2) and (6) of its Revised Rules, Rule 21 of the Federal Rules of Civil Procedure, and the general equity powers of the Court, grants leave to each of the States of Alabama, Florida, Mississippi, and Texas to intervene in this suit within 60 days from the date of this opinion, with leave to the United States, within 60 days thereafter, to file an amended or supplemental complaint adding as parties to this suit any of such States as shall not have so intervened. The bringing in of such additional parties shall be without prejudice to the present motions of the United States and Louisiana, subject only to such terms as justice may require vis-a-vis the additional parties. Meanwhile such motions are continued.
THE CHIEF JUSTICE and MR. JUSTICE CLARK took no part in the consideration or decision of this case.